DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
Response to Amendment
3.	The present office action is made in response to the amendment filed by applicant on 2/16/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
4.	Regarding to the claims, applicant has amended claims 1, 4, 7, 10, 16 and 19. There is not any claim being added into or canceled from the application. The pending claims are claims 1-19.
Response to Arguments
5.         The amendments to the claims as provided in the amendment of 2/16/2022 and  applicant’s arguments provided in the mentioned amendment, pages 9-17, have been fully considered and are sufficient to overcome all objections and rejections to the claims as set forth in the office action mailed to applicant on 11/29/2021.
Election/Restrictions
6.	Claim 1 is allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 4/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/30/2021 is now withdrawn.  Claims 10-19, directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
7.	However, a review of the rejoined claims 10-19 has resulted that each of claims 18 and 19 has at least a problem of 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. In a telephonic interview with applicant’s representative, Frank Gao, the examiner has asked applicant for a permission to amend the claims for the purpose of placement the application in condition for allowance; however, applicant’s representative has asked for an office action being mailed out to applicant so applicant has an opportunity to review the suggestions to the claims.
Claim Objections
8.	Claims 18 and 19 are objected to because of the following informalities. Appropriate correction is required.
a) In claim 18: on line 2, the feature thereof “the third quantum dots” lacks a proper antecedent basis. Applicant should note that claim 16, not claim 15, recites/provides a plurality of third quantum dots, see claim 16 on line 4. Should claim 18 be amend to depend upon claim 16?
b) In claim 19: on lines 5-6, the feature thereof “the plurality of third quantum dots” lacks a proper antecedent basis. Applicant should note that claim 16, not claim 15, recites/provides a plurality of third quantum dots, see claim 16 on line 4. Should claim 19 be amend to depend upon claim 16?
Allowable Subject Matter
9.	Claims 1-17 are allowed.
10.	Claims 18-19 are objected to for the reasons as set forth in the Objection section above but would be allowable if rewritten to overcome the mentioned objections.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
The optical filter as recited in the present independent claim 1 and the method of manufacturing an optical filter as recited in the present independent claim 10 each is allowable with respect to the prior art, in particular, the US Publication Nos. 2014/0158982 and 2011/0044026 and the US Patent No. 8,884,509 by the limitations of the optical filter as recited .
Conclusion
12.       The US Patent No. 10,295,872 is cited as of interest in that it discloses an optical filter having a plurality of regions each comprises a plurality of channels filled with quantum dots. It is noted that the mentioned Patent has the same entity and at least one common inventor with those of the present application.
13.	This application is in condition for allowance except for the following formal matters: 
The objections to claims 18 and 19 as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872